Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143663(45)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  JOSEPH PALETTA and SHELLY PALETTA,
            Plaintiffs-Appellees,
                                                                    SC: 143663
  v                                                                 COA: 298238
                                                                    Oakland CC: 2008-093717-NO
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Appellant,
  and
  SUPREME SWEEPING SERVICES, INC.,
             Defendant.
  ________________________________________


         On order of the Chief Justice, the motion by the County Road Association of
  Michigan for leave to file a brief amicus curiae in this case is considered and it is
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk